Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bonnie Suzanne Martin, Sandra Yin-gling, Ashley Barber, Duane David Martin, and David Duane Martin appeal the magistrate judge’s order granting summary judgment to United Farm Family Insurance Co. in this diversity action arising out of a dispute over coverage under an insurance policy. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Martin v. United Farm Family Ins. Co., No. 1:14-cv-01578 (D.Md. Nov. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.